Citation Nr: 1232684	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  12-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether a July 15, 2010, decision of the Board of Veterans' Appeals (Board) that denied a disability evaluation in excess of 40 percent for service-connected status-post L5-S1 discectomy, including degenerative disc disease of the thoracic spine, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of a disability evaluation in excess of 40 percent for service-connected sciatica of the right leg, associated with status-post L5-S1 discectomy, is addressed in a separate decision).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The moving party, who is the Veteran, had active service from June 1993 to October 1998.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a July 2010 Board decision that denied a disability evaluation in excess of 40 percent for service-connected status-post L5-S1 discectomy, including degenerative disc disease of the thoracic spine.  


FINDING OF FACT

The July 2010 Board decision that denied a disability evaluation in excess of 
40 percent for service-connected status-post L5-S1 discectomy, including degenerative disc disease of the thoracic spine, was supported by the evidence of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSION OF LAW

The July 2010 Board decision that denied a disability evaluation in excess of 
40 percent for service-connected status-post L5-S1 discectomy, including degenerative disc disease of the thoracic spine, did not contain clear and unmistakable error.  38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. §§ 20.1400-20.1407 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 102, 3.156(a), 3.159 and 3.326(a).  This duty does not apply to claims of CUE in a prior final Board decision, however.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board will proceed with consideration of the motion.

CUE Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  
38 C.F.R. § 20.1411(a) and (b).

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  

Evidence that was not of record at the time of the decision cannot be used to determine if clear and unmistakable error occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of clear and unmistakable error, because it is premised upon facts that were not then of record.  Id. at 235-36.

CUE is a very specific and rare kind of error.  The error must be undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In the July 2010 decision, the Board found that the Veteran was not entitled to an evaluation higher than 40 percent for service-connected thoracic spine disability.  The Board determined that the competent evidence of record showed that the Veteran had not demonstrated unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes, unrelated to surgery, having a total duration of at least six weeks during a 12-month period during the appeal period.  The Board noted that the Veteran had been granted two temporary 100 percent ratings for convalescence after surgery under 38 C.F.R. § 4.30; however, the Veteran had not appealed those rating assignments, and they were not before the Board.  

The Veteran alleges that CUE was committed in the Board's July 2010 decision when it denied a disability evaluation in excess of 40 percent for service-connected thoracic spine disability.  The relevant arguments include that the July 2010 was CUE because the Board did not fully explain the reasons for denying his increased rating claim for a thoracic spine disability.  The Veteran further alleges that the Board erred by not explaining why recovery after back surgery was not considered an incapacitating episode under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  

The Board has carefully reviewed all the arguments involved in the Veteran's CUE motion, but finds no CUE in the July 2010 decision.  To the extent the moving party contends that the Board did not fully explain the reasons for denying his increased rating claim for a thoracic spine disability, the Board found that that the competent evidence of record showed that the Veteran had not demonstrated unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes, unrelated to surgery, having a total duration of at least six weeks during a 12-month period during the appeal period.  This assertion is really a disagreement as to how the facts were weighed or evaluated, which has been specifically precluded as a basis for CUE.  See 38 C.F.R. § 20.1403(d); see also Crippen v. Brown, 9 Vet. App. 412 (1996) (To present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence); see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995) (A disagreement with how facts were evaluated is inadequate to raise the claim of CUE).  

To the extent the Veteran contends that the Board erred by not explaining why recovery after back surgery was not considered an incapacitating episode under the criteria of 38 C.F.R. § 4.71a, DC 5243, in the July 2010 decision, the Board found that the Veteran had already been compensated for the two periods of acute and transitory incapacitation following surgery by way of temporary 100 percent ratings under 38 C.F.R. § 4.30.  The Board found that to award a separate 60 percent rating under DC 5243 for the same symptoms of transitory incapacitation already compensated under 38 C.F.R. § 4.30 would be, in effect, compensating the Veteran twice for the same symptomatology.  The Board further found that even though the Veteran reported that he had suffered incapacitating episodes at other times throughout the appeal, the Board did not find the medical evidence of record reflected that he had been prescribed bed rest by a physician, as required by the regulation.  Moreover, a review of the evidence considered in July 2010 indicates that the evidence was reported correctly, and there is no indication of any evidence that was contained in the claims folder at that time that was ignored.  In addition, there is no indication that the laws and regulations were misapplied.  

The Board has considered the Veteran's arguments.  The Board finds no CUE in the July 2010 Board decision.  Because the Veteran submitted specific allegations of CUE, a denial of the motion on the merits, rather than dismissal without prejudice, is appropriate.  See Simmons v. Principi, 17 Vet. App. 104 (2003).


ORDER

The motion for revision or reversal of the July 2010 Board decision on the basis of CUE is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


